J-S64036-17 & J-S64037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: I.M.               :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: R.M., FATHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 932 MDA 2017

               Appeal from the Decree Entered May 3, 2017
    In the Court of Common Pleas of Franklin County Orphans' Court at
                         No(s): 17-ADOPT-2017


 IN THE INTEREST OF: I.M., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: R.M., FATHER                :
                                        :
                                        :
                                        :
                                        :   No. 933 MDA 2017

                 Appeal from the Order Entered May 3, 2017
    In the Court of Common Pleas of Franklin County Juvenile Division at
                      No(s): CP-28-DP-0000043-2016


BEFORE:    PANELLA, J., SHOGAN, J., and FITZGERALD*, J.

MEMORANDUM BY FITZGERALD, J.:                  FILED DECEMBER 11, 2017

      In these related appeals, R.M. (“Father”), appeals from the decree and

order of the Franklin County Court of Common Pleas that involuntarily

terminated his parental rights to his daughter, I.M. (“Child”), born in May of




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S64036-17 & J-S64037-17



2016, and changed Child’s permanency goal from reunification to adoption.1

We affirm.

       On May 16, 2016, Franklin County Children and Youth Services (“CYS”)

filed an application for Emergency Protective Custody of Child. Petitioner’s

Exhibit 1. In its application, CYS averred that it had an extensive history with

Mother spanning over 24 months, which involved Mother’s two older children

who had already been removed from her care. Id. The orphans’ court granted

the application and Child was placed in foster care after Child’s birth. Child

remained in foster care following an adjudication and disposition hearing on

June 13, 2016. Petitioner’s Exhibit 4.

       When Child initially came into care, the identity of Child’s biological

Father was unknown. Although Father had signed an Acknowledgement of

Paternity at the hospital following Child’s birth, Mother later suggested that

her husband, and not Father, was Child’s biological Father.       Mother later

indicated that Father was actually Child’s biological Father, and Father


____________________________________________


1 Father’s appeal from the decree terminating his parental rights is docketed
at 932 MDA 2017, and his appeal from the order changing Child’s goal is
docketed at 933 MDA 2017.

A.L. (“Mother”) signed a waiver to voluntarily terminate her parental rights to
Child.   However, after a colloquy, the orphans’ court questioned the
voluntariness of her relinquishment and held a hearing on the petition to
terminate Mother’s parental rights. The orphans’ court found clear and
convincing evidence to support the involuntary termination and, by separate
decree, terminated the parental rights of Mother. Mother did not file a brief
in connection with this appeal, nor did she file her own separate appeal.


                                           -2-
J-S64036-17 & J-S64037-17



acknowledged paternity of Child through a support action filed with the

Franklin County Domestic Relations office.

      On April 12, 2017, CYS filed petitions to involuntarily terminate Father’s

parental rights to Child and to change Child’s permanency goal to adoption.

The orphans’ court conducted a combined termination and goal change

hearing on May 2, 2017. At the hearing, CYS presented the testimony of Emily

Beckner, program director at Alternative Behavioral Consultants (“ABC”), and

Elizabeth Johnston, the caseworker assigned to Father’s case. Father testified

on his own behalf.    Following the hearing, the orphans’ court terminated

Father’s parental rights and changed Child’s permanency goal to adoption,

and on May 3, 2017, entered its decree and order. On June 1, 2017, Father

timely filed separate notices of appeal and concise statements of matters

complained of on appeal pursuant to 1925(a)(2)(i) and (b).

      Father, in his appeal from the decree terminating his parental rights,

raises the following issues for our review:

         I. Was there clear and convincing evidence presented at trial
         to establish that Father had evidenced a settled purpose of
         relinquishing parental claim to [Child] or that he refused or
         failed to perform parental duties for six months immediately
         prior to the [p]etition?

         II. Was there clear and convincing evidence to show that
         there was a repeated and continued incapacity, abuse,
         neglect or refusal of Father that has caused Child to be
         without essential care, control or subsistence necessary for
         [Child’s] physical or mental well-being and the conditions
         and causes of the incapacity, abuse or neglect or refusal
         cannot or will not be remedied by Father[?]



                                     -3-
J-S64036-17 & J-S64037-17



        III. Was there clear and convincing evidence to determine
        that the child will not be harmed by the severing of the bond
        with Father?

Father’s Brief, 932 MDA 2017, at 14.

     Our standard of review is well-settled.

        The standard of review in termination of parental rights
        cases requires appellate courts to accept the findings of fact
        and credibility determinations of the trial court if they are
        supported by the record.       If the factual findings are
        supported, appellate courts review to determine if the trial
        court made an error of law or abused its discretion. A
        decision may be reversed for an abuse of discretion only
        upon demonstration of manifest unreasonableness,
        partiality, prejudice, bias, or ill-will.  The trial court’s
        decision, however, should not be reversed merely because
        the record would support a different result. We have
        previously emphasized our deference to trial courts that
        often have first-hand observations of the parties spanning
        multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of his or her parental rights does the court
        engage in the second part of the analysis pursuant to
        Section 2511(b): determination of the needs and welfare of
        the child under the standard of best interests of the child.
        One major aspect of the needs and welfare analysis
        concerns the nature and status of the emotional bond



                                     -4-
J-S64036-17 & J-S64037-17



        between parent and child, with close attention paid to the
        effect on the child of permanently severing any such bond.


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the orphans’ court terminated Father’s parental rights

pursuant to sections 2511(a)(1), (2), (5) and (b). We need only agree with

the court as to any one subsection of section 2511(a), as well as section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we analyze the orphans’ court’s decision to terminate

under section 2511(a)(1) and (b), which provides as follows.

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

          (1) The parent by conduct continuing for a period of at
          least six months immediately preceding the filing of the
          petition either has evidenced a settled purpose of
          relinquishing parental claim to a child or has refused or
          failed to perform parental duties.

                                     ***

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving notice of the filing
        of the petition.

23 Pa.C.S. § 2511(a)(1), (b).


                                      -5-
J-S64036-17 & J-S64037-17



         To satisfy Section 2511(a)(1), the moving party must
         produce clear and convincing evidence of conduct sustained
         for at least the six months prior to the filing of the
         termination petition, which reveals a settled intent to
         relinquish parental claim to a child or a refusal or failure to
         perform parental duties. . . . Section 2511 does not require
         that the parent demonstrate both a settled purpose of
         relinquishing parental claim to a child and refusal or failure
         to perform parental duties. Accordingly, parental rights may
         be terminated pursuant to Section 2511(a)(1) if the parent
         either demonstrates a settled purpose of relinquishing
         parental claim to a child or fails to perform parental duties.

In re D.J.S., 737 A.2d 283, 285 (Pa. Super. 1999) (citation omitted).

Although the six months immediately preceding the filing of the petition are

the most critical to the analysis, “the trial court must consider the whole

history of a given case and not mechanically apply the six-month statutory

provision.” In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citation

omitted). Additionally, to the extent that the orphans’ court based its decision

to terminate parental rights pursuant to subsection (a)(1), “the court shall not

consider any efforts by the parent to remedy the conditions described therein

which are first initiated subsequent to the giving of notice of the filing of the

petition.” 23 Pa.C.S. § 2511(b). We explained that “[a] parent is required to

exert a sincere and genuine effort to maintain a parent-child relationship; the

parent must use all available resources to preserve the parental relationship

and must exercise ‘reasonable firmness’ in resisting obstacles placed in the

path of maintaining the parent-child relationship.” In re C.M.S., 832 A.2d

457, 462 (Pa. Super. 2003) (citation omitted).




                                      -6-
J-S64036-17 & J-S64037-17



      Once the evidence establishes a failure to perform parental duties or a

settled purpose of relinquishing parental rights, the orphans’ court must then

engage in three additional lines of inquiry: “(1) the parent’s explanation for

his or her conduct; (2) the post-abandonment contact between parent and

child; and (3) consideration of the effect of termination of parental rights on

the child pursuant to Section 2511(b).” In re Z.S.W., 946 A.2d 726, 730 (Pa.

Super. 2008) (citation omitted).

      In the instant matter, the orphans’ court found that CYS presented clear

and convincing evidence in support of its petition to terminate Father’s

parental rights pursuant to section 2511(a)(1). Orphans’ Ct. Op., 7/5/17, at

27-28. The court reasoned that the conditions requiring Child’s placement in

foster care continued to exist and emphasized Father’s instability and lack of

progress during Child’s dependency.     Id. at 23-28.   The court questioned

Father’s effort and commitment to Child and expressed concern over “Father’s

ability or desire to overcome obstacles to parenting Child.” Id. at 27.

      Father asserts that the evidence presented did not demonstrate that

termination of his parental rights was appropriate.      In particular, Father

argues that he has remedied the facts and circumstances that rendered him

incapable of parenting Child, and that he has remained in full compliance with

the permanency plan put in place by CYS. Father’s Brief, 932 MDA 2017, at

20-21.    Father alleges that, to the extent some goals may remain




                                     -7-
J-S64036-17 & J-S64037-17



unaddressed, his limited resources “limit his ability to address some of the

concerns” and are “something that is out of his control.” Id. at 20.

      Our review of the record supports the orphans’ court’s findings. Father’s

permanency plan required him to participate in medication management,

complete a parental fitness assessment, obtain and maintain financial

stability, visit with Child, comply with the terms of his probation, refrain from

further criminal charges, participate in the Non-Violence Intervention Services

(“NOVIS”) program, complete a drug and alcohol evaluation and follow

through with any recommendations, and participate in random drug screens.

N.T., 5/2/17, at 55.

      Regarding Father’s goal to participate in medication management, CYS

caseworker, Elizabeth Johnston, testified that although Father was initially

consistent with his mental health treatment, Father’s last confirmed

medication management appointment was December 16, 2016. While Father

alleged that he was consistent in attending his treatment sessions, Father was

unable to provide any documentation to the court confirming his attendance.

      Moreover, Father failed to complete the parental fitness assessment.

Emily Beckner, program director at ABC, testified that Father was scheduled

to participate in a parental fitness assessment at ABC on January 6, 2017. Id.

at 16. However, despite repeated attempts to confirm the assessment, Father

never confirmed that he would attend the appointment and the assessment




                                      -8-
J-S64036-17 & J-S64037-17



was cancelled. Id. at 17. Father alleged that he attempted to reschedule the

appointment with Ms. Johnston, but that Ms. Johnston never got back to him.

        Further, Ms. Beckner testified that the assessment consisted of two

components: a psychological portion and a parent/child observation. Id. at

19. Ms. Beckner noted that the parent/child observation had to be completed

in a private setting in order to see a true picture of [Father’s] parental abilities.

Id. at 20.     In that regard, ABC requested that Father provide them with

documentation that his home was not infested with bed bugs before it could

conduct the assessment in Father’s home. Father denied having bed bugs in

his home and further claimed that his mother, Paternal Grandmother,

arranged for Ehrlich Pest Control to inspect the home for bed bugs. Id. at 93-

94. When ABC asked Father to provide them with documentation that Ehrlich

had inspected the home, Father alleged that it was against Ehrlich’s policy to

provide them with the requested documentation. Id. at 111, 114. Father

later signed a release to permit CYS to contact Ehrlich, who indicated that they

had no record of ever being at Father’s residence. Id. at 61.

        Likewise, Father also failed to comply with the terms of his parole, which

stemmed from a domestic violence incident involving Mother.2 Father pled

guilty to simple assault and was sentenced to time served (sixty-three days)




____________________________________________


2   At the time of the incident, Mother was pregnant with Child.

                                           -9-
J-S64036-17 & J-S64037-17



to twenty-three months in Franklin County Jail. Petitioner’s Exhibit 17. Father

was also ordered to have no contact with Mother. Id.

      On July 4, 2016, Father violated his parole for the first time when he

contacted Mother and assaulted her. Petitioner’s Exhibit 16. Father pleaded

nolo contendere to simple assault and was incarcerated for four months. Id.;

N.T., 5/2/17, at 98-99. In February of 2017, Father, again, violated his parole

and contacted Mother. N.T., 5/2/17, at 99.

      Finally, Father has failed to demonstrate that he can maintain safe and

stable housing. Father currently resides with Paternal Grandmother in a one-

bedroom home. Id. at 92. Father acknowledged that the home was not a

permanent residence. Nonetheless, the only attempts Father made to find

suitable housing included submitting an application for public housing and

walking around downtown Chambersburg. Id. at 92, 115.

      The orphans’ court, as the trier of fact, had no obligation to credit

Father’s testimony regarding his compliance with CYS’s permanency plan. The

orphans’ court was free to make credibility determinations, accept or reject

the testimony of the witnesses in whole or in part, and make reasonable

inferences from the evidence it considered credible. See In re M.G., 855

A.2d 68, 73-74 (Pa. Super. 2004). The fact that Father has been unable to

complete his parental fitness assessment, maintain safe and stable housing,

and comply with the terms of his parole for any appreciable amount of time

supports the orphans’ court’s conclusion that Father refuses and fails to


                                    - 10 -
J-S64036-17 & J-S64037-17



perform his parental duties. Moreover, the trial court had ample basis to reject

Appellant’s explanations for his failure to comply. Accordingly, we discern no

abuse of discretion by the orphans’ court in terminating Father’s parental

rights pursuant to section 2511(a)(1).

      Next, Father argues that the orphans’ court erred in finding termination

of his parental rights would best serve the developmental, physical, and

emotional needs and welfare of Child under section 2511(b).            We have

discussed our analysis under section 2511(b) as follows.

         Section 2511(b) focuses on whether termination of parental
         rights would best serve the developmental, physical, and
         emotional needs and welfare of the child. As this Court has
         explained, Section 2511(b) does not explicitly require a
         bonding analysis and the term bond is not defined in the
         Adoption Act. Case law, however, provides that analysis of
         the emotional bond, if any, between parent and child is a
         factor to be considered as part of our analysis. While a
         parent’s emotional bond with his or her child is a major
         aspect of the subsection 2511(b) best-interest analysis, it is
         nonetheless only one of many factors to be considered by
         the court when determining what is in the best interest of
         the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (citations

and quotation marks omitted).


                                     - 11 -
J-S64036-17 & J-S64037-17



      In addressing the best interests and welfare of Child, the orphans’ court

found:

         In consideration of the emotional bond between Father and
         [Child], it seems that the present relationship is marginal,
         even superficial, at best. The existence of some bond
         between [Child] and Father does not necessarily defeat
         termination. The question is whether the bond between
         [Child] and Father is the one worth saving or whether the
         bond could be sacrificed without permanent harm to [Child].
         [Child] has become familiar with Father, based on the
         number of visits the two have shared, but this level of
         comfort and familiarity does not equate to a true
         parent/child bond. No evidence suggests that Father has a
         strong bond with [Child] equal to her bond with her foster
         parents, that terminating Father’s parental rights will sever
         an existing beneficial relationship, or that terminating
         Father’s parental rights will result in irreparable harm to
         [Child].

         In contrast, the relationship between [Child] and the pre-
         adoptive foster parents has proven beneficial to [Child].
         [Child] has been in the care of her foster parents since just
         after her birth. [Child] sees a specialist for concerns of a
         hole in her heart and her foster parents have appropriately
         scheduled medical appointments and monitor her. [Child]
         is very active in her foster home and she is a happy baby.
         [Child] plays with toys and plays with her brother, who also
         resides at the foster home.

Orphans’ Ct. Op. at 36.

      The record supports the orphans’ court’s finding that Child’s primary

bond is with her foster family, rather than Father. Further, the record supports

the finding that Child will not suffer irreparable harm if Father’s parental rights

are terminated. It was within the orphans’ court’s discretion to accept the

testimony of Ms. Johnston and Ms. Beckner, and to conclude that the benefits

of a permanent home with her foster family would outweigh any emotional


                                      - 12 -
J-S64036-17 & J-S64037-17



distress Child might experience if Father’s parental rights were terminated.

While Child has a relationship with Father, it was within the orphans’ court’s

discretion to conclude that this bond is outweighed by her need for

permanence and stability. Child is closely bonded with her foster parents, and

the record reveals that Child’s half-brother3 also resides in the foster home.

Accordingly, we find no abuse of discretion in the orphans’ court’s conclusion

regarding subsection (b) that Child’s developmental, emotional, and physical

needs and welfare are best met by terminating Father’s parental rights.

       We next address Father’s claim that the orphans’ court erred and/or

abused its discretion by changing Child’s permanency goal from reunification

to adoption. Father raises the following question in his appeal from the goal

change order:

          I. Did the [orphans’ court] abuse its discretion when it
          changed the goal for [Child] from reunification to adoption
          when Father presented evidence that he would be able to
          remedy the conditions that lead [sic] to the removal of
          [Child] within a short period of time and when [Child] had
          only been in placement for less [sic] one year?

Father’s Brief, 933 MDA 2017, at 8. Father argues that the goal change to

adoption was not in Child’s best interest. Father asserts that he has “a great

relationship” with Child and that Child will “be negatively affected by no longer

seeing Father.” Id. at 13-14.


____________________________________________


3Mother has two older children from other relationships. Dependency Petition,
5/17/16, at 3-5.

                                          - 13 -
J-S64036-17 & J-S64037-17



         [T]he standard of review in dependency cases requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by the
         record, but does not require the appellate court to accept
         the lower court’s inferences or conclusions of law.
         Accordingly, we review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

      Goal change proceedings are governed by the Juvenile Act, 42 Pa.C.S.

§§ 6301–6375. This Court has summarized the requisite analysis as follows:

         Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
         considering a petition for a goal change for a dependent
         child, the juvenile court is to consider, inter alia: (1) the
         continuing necessity for and appropriateness of the
         placement; (2) the extent of compliance with the family
         service plan; (3) the extent of progress made towards
         alleviating the circumstances which necessitated the original
         placement; (4) the appropriateness and feasibility of the
         current placement goal for the children; (5) a likely date by
         which the goal for the child might be achieved; (6) the
         child’s safety; and (7) whether the child has been in
         placement for at least fifteen of the last twenty-two months.
         The best interests of the child, and not the interests of the
         parent, must guide the trial court. As this Court has held, a
         child’s life simply cannot be put on hold in the hope that the
         parent will summon the ability to handle the responsibilities
         of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).

      In support of its decision to change Child’s permanency goal from

reunification to adoption, the orphans’ court stated as follows:

         As discussed above, Father was not in compliance with the
         family service plan. We agree that Father has consistently
         visited with [Child] after her birth, upon his release from
         incarceration. Unfortunately, his failure to address the bed
         bug issue ruined his opportunity to learn and develop his

                                     - 14 -
J-S64036-17 & J-S64037-17



        parenting skills with the assistance of parent educators at
        ABC. He squandered this very valuable opportunity to visit
        with [Child] in a home-like setting where he could
        demonstrate growth and improvement in his parenting
        skills. We don’t view having to deal with a bed bug
        infestation as an insurmountable obstacle outside of
        Father’s control. He either could not—through lack of
        problem-solving abilities, or would not—because of defiance
        or lack of interest—address the issue.

        Similarly, Father’s periods of incarceration also hindered his
        ability to develop his parenting skills and his bond with his
        daughter.     During the pendency of this case, Father
        committed new criminal offenses, as well as failed to abide
        by the terms of his prior sentence, resulting in incarceration.
        Father’s choices again thwarted reunification efforts.

        Father did not have suitable housing, did not completed [sic]
        a parental fitness assessment, and did not provided [sic]
        documentation of compliance with mental health services,
        parole supervision, or NOVIS. The goal of reunification was
        not feasible in a reasonable period of time given Father’s
        demonstrably lax effort at compliance.

        Even if Father had agreed to submit to the parental fitness
        assessment immediately after the TPR hearing, this Court
        believes it very likely that additional services would have
        been required before reunification could have been seriously
        considered. We base this conclusion on the observations of
        Balmer [sic] and Johnston who both testified to Father’s lack
        of parenting abilities and lack of engagement and bond with
        [Child].

        Conversely, [Child] is safe, secure, and thriving in the pre-
        adoptive foster home she has known since just after her
        birth. The evidence supports a finding that [Child] enjoys a
        significant bond with her foster family. While she may have
        grown comfortable and familiar with Father, this is simply
        not the same thing as a parent-child bond. [Child] will likely
        suffer no lasting ill-effects from severing her relationship
        with Father.

Orphans’ Ct. Op. at 40-42.




                                    - 15 -
J-S64036-17 & J-S64037-17



      Father fails to support his argument with regard to this issue with any

citation to legal authority. Pursuant to Pa.R.A.P. 2119(a), “The argument shall

be divided into as many parts as there are questions to be argued . . . followed

by such discussion and citation of authorities as are deemed pertinent.”

Pa.R.A.P. 2119(a). “Arguments not appropriately developed include those

where the party has failed to cite any authority in support of a contention.”

Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (citations

omitted).

      The closest Father comes to making an argument appears in his

Summary of Argument and Standard of Review, where he states that the

standard of review for goal change proceedings is an abuse of discretion and

that court must determine whether the goal change is in the best interest of

the child. The lack of any legal analysis or citation to case law to support his

argument, and any explanation of Father’s argument in relation to that case

law, precludes our meaningful appellate review of Father’s challenge to the

change in permanency goal.

      Even if we did not find Father’s argument waived, we likewise would

conclude that his claim does not merit any relief, as the record supports the

orphans’ court’s findings. Throughout the history of this case, Father has had

the same permanency goals. At every review hearing, the court has reiterated

Father’s need to participate in medication management, find suitable and

stable housing, and comply with the terms of his parole. Father, however,


                                     - 16 -
J-S64036-17 & J-S64037-17



remained noncompliant with these goals and unable to parent Child. By the

time of the termination and goal change hearing, Child had been in the care

of foster parents for her entire life, and it was not clear when, if ever, Father

would be in a position to care for her. While it is true that Father maintains a

relationship with Child by regularly attending his visits, it was within the

orphans’ court’s discretion to conclude that this relationship is outweighed by

Child’s need for permanence and stability.

      Based on the foregoing, we conclude that the orphans’ court did not

commit an error of law or abuse its discretion by terminating Father’s parental

rights and changing Child’s permanency goal from reunification to adoption.

Therefore, we affirm the court’s decree and order.

      Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2017




                                     - 17 -